PER CURIAM.
In light of the commissioner’s report of findings and recommendation, we grant the petition for writ of habeas corpus for belated appeal. As the commissioner explained in his report:
[Yeager’s] request for a belated appeal is warranted as a result of the factual finding that Yeager and his trial attorney conducted a conversation on the subject of the filing of a notice of appeal and the conversation reasonably led to a misunderstanding. Yeager has established to this Court’s satisfaction that he made a timely request for the filing of the notice of appeal and that it would be fundamentally unfair under the circumstances to deny the opportunity for review of his conviction and sentence.
This opinion shall be filed with the lower court and will be treated as the notice of appeal in circuit case 2000-34250-CFAES. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
SHARP, W., HARRIS and PLEUS, JJ., concur.